 
Execution Version
 
AGREEMENT OF LEASE


THIS AGREEMENT OF LEASE (this “Lease”), made this 12th day of September, 2008
(the “Effective Date”), by and between PENNINGTON PARTNERS, LLC, a Maryland
limited liability company, hereinafter referred to as “Landlord”; and NEW
GENERATION BIOFUELS HOLDINGS, INC., a Florida corporation, hereinafter referred
to as “Tenant”.


WITNESSETH, THAT FOR AND IN CONSIDERATION of the rents, and of the mutual
covenants and agreements of the parties hereto as are hereinafter set forth,
Landlord and Tenant do hereby agree as follows:


ARTICLE I - The Premises


Section 1.1. Demise. Landlord is the owner of that that certain real property
known as Lot 16 on Block 7177 as shown on Tax Map 25, lying in Baltimore City,
Maryland (the “Parcel”); the Parcel a part of a larger tract of land owned by
Landlord, which larger tract is described in Exhibit A-1 attached hereto and
made a part hereof (the “Landlord’s Property”). Landlord hereby leases to Tenant
and Tenant rents from Landlord that certain portion of the Parcel that is marked
by cross-hatching on the attached Exhibit A-2 to this Lease together with all
buildings, improvements, tankage, pipes, conduits, pipe racks and equipment
currently located thereon (collectively, the “Premises”), and together with (i)
pipes and conduits now or hereafter located on Landlord’s Property to be
exclusively used by Tenant (as outlined on Exhibit A-2, as from time to time
revised), including pipes and conduits to be constructed by Tenant pursuant to
the terms hereof, (ii) an easement for pipes and access from each separate
parcel that constitutes the Premises to the other parcel, (iii) an easement for
pipes and access from the Premises to the dock, railway and truck receiving
areas, (iv) an easement for pipes and access from the Premises to the dock,
railway and truck loading areas (the areas subject to the easements in the
foregoing (ii), (iii), and (iv) (the “Easement Areas”) and (v) the right to the
use in common with Landlord and other tenants on Landlord’s Property of the
roadways, the dock labeled as “Shared Dock Access” on Exhibit A-2, rail tracks
used by Tenant pursuant to the Terminaling Services Agreement (as hereinafter
defined), pipe racks, interconnections and other common areas of Landlord’s
Property, for purpose of ingress and egress to and from the Premises, including
ingress and egress to said docks and rail tracks and to Aspen Street and any
other street that abuts Landlord’s Property. This Lease shall at all times be
subject to the operation and effect of any and all instruments and matters of
record, and matters not of record, which are listed on Exhibit B attached hereto
and made a part hereof. Landlord hereby represents and warrants to Tenant that
none of the instruments set forth on Exhibit B adversely affect the use of the
Premises by Tenant for operation of Tenant’s Business in any material respect.
The Premises is being leased in “AS IS” condition, subject only to such
covenants, representations and warranties concerning the Premises as are set
forth in this Lease. Landlord reserves the right to use, maintain, repair and
replace any pipes or conduits currently located on the Premises, and serving
other parts of Landlord’s Property and to install, use, maintain, repair and
replace additional pipes through, under over and across the Premises and serving
other portions of Landlord’s Property, as long as the same does not unreasonably
interfere with Tenant’s use of the Premises or Tenant’s access thereto.


Tenant shall have the right to construct, refurbish, maintain any pipes in the
Easement Areas. At Tenant’s request, Landlord and Tenant shall attach to this
Lease as part of Exhibit A-2 an outline that shows the easement areas. Landlord
shall not restrict, impair or otherwise affect Tenant’s use of the Easement
Areas and Tenant’s use of any pipes now or hereafter located in the Easement
Areas shall be exclusive.

1

--------------------------------------------------------------------------------


 
Execution Version
 
ARTICLE II – Term; Rent Commencement Date; Early Termination Option.


Section 2.1. Term; Rent Commencement Date. The term (the “Initial Term”) of this
Lease shall commence on the Effective Date (the “Rent Commencement Date”) and
shall continue thereafter for a period that expires on the last day of the fifth
Rental Year, subject to any right of renewal herein contained.


Section 2.2. Renewal Options. If Tenant is not then in default in the
performance of any of the terms and conditions of this Lease, Tenant shall have
an option to renew this Lease for three (3) additional consecutive periods of
five (5) Rental Years each (each, a “Renewal Term”), upon the same terms and
conditions set forth herein. The Initial Term, as extended by any Renewal Term,
is referred to herein as the “Term.” For Tenant to validly exercise said renewal
options, Tenant shall give written notice to Landlord at least six (6) months
prior to the expiration of the then current Term, in which event the parties
shall be bound for said renewal term to the same extent as if such renewal term
were initially included in the Initial Term.


Section 2.3. Early Termination Option.


At any time during the Term, including during any Renewal Term, provided that
Tenant is not then in default under the terms and conditions of this Lease, and
does not commit any default through the date of termination, Tenant shall have
the absolute right to terminate this Lease, for any reason or for no reason,
upon delivery of not less than six (6) months prior written notice to Landlord
(the “Early Termination Option”). As a condition to the effectiveness of
Tenant’s exercise of the Early Termination Option, Tenant shall pay to Landlord
a termination fee (the “Early Termination Fee”) calculated by taking the monthly
Base Rent due between the effective date of termination and the end of the
current term of the Lease (including any previously exercised renewal option)
and discounting the same to present value using a 25% discount rate. The Early
Termination Fee shall be paid together with the notice exercising the Early
Termination Option. As a condition of the effectiveness of the exercise of the
Early Termination Option, Tenant shall cause to be released any leasehold
mortgage to which Tenant has subjected the Premises or this Lease. Upon the
proper exercise of the Early Termination Option, the release of any existing
leasehold mortgages encumbering this Lease or the Premises and payment of any
applicable Early Termination Fee, this Lease shall terminate and the parties
shall have no further rights or obligations hereunder (except for those rights
and obligations that expressly survive the expiration or earlier termination of
this Lease).


ARTICLE III - Rents.


Section 3.1. Base Rent. Tenant covenants and agrees to pay to Landlord, on the
first day of each full calendar month commencing October 1, 2008 (each a “Rent
Payment Date”) monthly payments of Base Rent for the Premises in accordance with
the schedule below:
 
Months 1 – 6
$35,000 monthly
Months 7 v 12
$55,000 monthly
Months 13 – 24
$75,000 monthly
Months 24 – end of Term
As provided in next paragraph.



On the Rent Commencement Date, Tenant shall pay rent for the period that begins
on the Rent Commencement Date and ends on September 30, 2008 in the amount of
$17,500.


For each Rental Year (as defined in Section 3.2) after the second anniversary of
the Rent Commencement Date, monthly Base Rent during the Term (including any
Renewal Term) shall be increased to an amount equal to the monthly Base Rent
payable during the then immediately preceding Rental Year increased by three
percent (3%). Rent shall be payable in equal monthly installments in advance on
the applicable Rent Payment Date, without demand therefor and without any
set-off or deduction whatsoever.

2

--------------------------------------------------------------------------------


 
Execution Version
 
Section 3.2. Definition: Rental Year. The first “Rental Year” of this Lease
shall commence on the Rent Commencement Date and shall end on September 30,
2009; thereafter each Rental Year shall consist of periods of twelve (12) full
calendar months commencing with each anniversary of the Rent Commencement Date.


Section 3.3. Additional Rent. Whenever, under the terms of this Lease, any sum
of money is required to be paid by Tenant in addition to the rental herein
reserved, whether or not such sum is herein designated as “Additional Rent,” or
provision is made for the collection of such sum as “Additional Rent,” then said
sum shall, nevertheless, at Landlord’s option, if not paid when due, be deemed
Additional Rent, and shall be collectible as such.


Section 3.4. Taxes. “Taxes” shall mean (i) all taxes, assessments, and charges
levied upon with respect to the Parcel; (ii) all general real estate property
taxes and general and special assessments, charges, fees, or assessments for
transit, housing, police, fire, or other governmental services or purported
benefits to the Parcel, service payments in lieu of taxes, levied with respect
to the Parcel; (iii) other tax, fee, or other excise, however described, that
may be levied or assessed as a substitute for or as an addition to, in whole or
in part, any other real estate taxes, where they are not now customary or in the
contemplation of the parties on the date of the signing of this Lease; and (iv)
any reasonable attorney’s fees incurred by Landlord in appealing an assessment,
provided, in no event shall “Taxes” including any franchise or income or other
taxes based on the income of Landlord. During the initial and any renewal Terms,
Tenant shall pay to Landlord an amount equal to fifty percent (50%) of the
increase in Taxes over the Taxes due for the Tax Year commencing July 1, 2008,
which amount shall be due and payable thirty (30) days after a receipt of
invoice from Landlord accompanied by a copy of the applicable tax bill, provided
that Tenant shall be responsible for one hundred percent (100%) of any increase
in Taxes attributable to improvements made by Tenant on the Premises and
Landlord shall be responsible for one hundred percent (100%) of any increase in
Taxes attributable to improvements made by Landlord or its other tenants on the
remainder of the Parcel. The assessor’s worksheet shall constitute prima facie
evidence of the attribution of the increase in Taxes. Tenant shall receive the
benefit of any discount applicable to the payment of Taxes as long as Tenant’s
payment is received by Landlord at least ten (10) days prior to the expiration
of the discount period. Landlord shall send to Tenant any notice of reassessment
of the Property, and Tenant or Landlord shall have the right to appeal such
assessment with the cooperation of the other. Any appeal shall not relieve
Tenant of its obligation to pay its share of any increase in Taxes, but if such
appeal is successful, Tenant shall be entitled to that portion of any refund
attributable to Taxes it previously paid. With respect to the tax year in which
this Lease terminates, Taxes due hereunder shall be prorated based on the amount
of time of the tax year falling within the term. Tenant shall pay the its pro
rata share of any increase in Taxes for the current tax year within thirty (30)
days after receipt of invoice from Landlord. Landlord shall reimburse Tenant
within forty-five (45) days after the expiration of the term for any Taxes paid
by Tenant for the last tax year during the Term, based on the portion of that
tax year falling after the expiration of this Lease. Tenant shall be responsible
for and pay directly to the taxing authority any personal property taxes on any
personal property leased hereunder, including, without limitation, any storage
tanks located on the Premises, as well as on Tenant’s personal property.


Section 3.5. Payment of Rent. Tenant shall pay the Rent, in lawful currency of
the United States of America, to Landlord by delivering or mailing it (postage
prepaid) to Landlord’s address which is set forth hereinbelow, or to such other
address or in such other manner (which is commercially reasonable) as Landlord
may from time to time specify by written notice to Tenant not less than thirty
(30) days before any such payment is due. In addition to all other remedies,
Tenant shall pay a “late charge” equal to three percent (3%) of any installment
of Rent that is not is not received by Landlord by the later to occur of (a)
five (5) days after the applicable Rent Payment Date and (b) three (3) days
after Tenant receives written notice from Landlord that such installment was not
received when due, such late payment to cover the extra expense incurred by
Landlord as a result of a delinquent payment, provided that Landlord shall not
be required to provide the notice required in clause (b) after Landlord has
provided two (2) such notices in any twelve (12) month period. Any such late
charge due and owing shall be deemed Additional Rent. Any payment made by Tenant
to Landlord on account of Rent may be credited by Landlord to the payment of any
Rent then past due before being credited to Rent currently falling due. Any such
payment which is less than the amount of Rent then due shall constitute a
payment made on account thereof, the parties hereto hereby agreeing that
Landlord’s acceptance of such payment (whether or not with or accompanied by an
endorsement or statement that such lesser amount or Landlord’s acceptance
thereof constitutes payment in full of the amount of Rent then due) shall not
alter or impair Landlord’s rights hereunder to be paid all of such amount then
due, or in any other respect.

3

--------------------------------------------------------------------------------


 
Execution Version
 
ARTICLE IV – Terminalling Services


Simultaneously herewith, Tenant shall enter into a Terminaling Services
Agreement with Atlantic Terminalling, LLC (“Atlantic”), the exclusive provider
of terminaling services on Landlord’s Property. A default by Atlantic under the
Terminaling Services Agreement shall constitute a default by Landlord under this
Lease, and a default by Tenant under the terminaling services agreement shall
constitute a default by Tenant under this Lease. If at any time during the Term:
(a) Atlantic fails or is unable for any reason (including force majeure) to
perform or provide the terminaling services for Tenant as specified in the
Terminaling Services Agreement, (b) such failure causes Tenant to be unable to
produce or deliver to its customers its biofuel in the ordinary course of its
business, and (c) such failure continues for five (5) days after written notice
from Tenant to Atlantic, then all Rent due under this Lease shall abate until
such time as Atlantic recommences performance of the terminaling services. In
the event that Atlantic defaults under the Terminalling Services Agreement,
which default continues beyond any applicable grace or notice period (an
“Atlantic TSA Default”), and after exercising Tenant’s right of self-help under
the Terminaling Services Agreement, despite Tenant’s commercially reasonable
efforts Tenant is unable to obtain substantially the same level of rail service
and marine service that were intended to be provided under the Terminaling
Services Agreement, then Tenant shall have the right to terminate this Lease
upon notice to Landlord without the payment of the Early Termination Fee,
provided that after any Atlantic TSA Default in which the the Lease does not
terminate as a result of the operation of this sentence, the Base Rent payable
hereunder shall be reduced by $10,000 per month, effective as of the Atlantic
TSA Default. Upon termination of the Terminaling Services Agreement by Tenant
following an Atlantic TSA Default, Tenant shall have the right to perform the
Terminaling Services (as defined in the Terminaling Services Agreement) for its
own account and Landlord shall provide, and shall cause its Affiliates to
provide, such assistance as Tenant may request to enable Tenant to perform the
Terminaling Services. The foregoing shall not limit any other remedies that may
be available to Tenant under the Terminaling Services Agreement by virtue of a
breach by Atlantic thereunder.
 
ARTICLE V – Security Deposit


Within five (5) days after the full execution and delivery hereof, Tenant shall
deliver to Landlord the sum of $75,000 (the “Security Deposit”) to be held by
Landlord as security for the performance by Tenant of all obligations imposed on
Tenant hereunder. Within forty-five (45) days after the expiration or earlier
termination of this Lease, Landlord shall return the Security Deposit to Tenant,
less any amount reasonably necessary to cure any default by Tenant hereunder.
Landlord shall be entitled to commingle the Security Deposit with its other
assets. The Security Deposit shall not accrue interest. If Tenant shall default
in any obligation imposed on or accepted by Tenant hereunder, Landlord shall be
entitled to apply all or a portion of the Security Deposit towards Landlord’s
costs or damages incurred in remedying, or otherwise resulting from, such
default. If all or any part of the Security Deposit is applied to an obligation
of Tenant hereunder at any time during the Term, Landlord shall have the right
to call upon Tenant to restore the Security Deposit to the amount required
hereunder by giving notice to Tenant, and Tenant shall restore such deposit by
payment thereof to Landlord within ten (10) days following receipt of Landlord’s
notice. It is understood and agreed that should Landlord convey its interest
under this Lease to another party, said Security Deposit may be turned over by
Landlord to Landlord’s grantee or transferee, and upon Tenant’s receipt of the
written acknowledgement of such grantee or transferee that it is in receipt of
the Security Deposit, Tenant hereby releases the party herein named as Landlord
from any and all liability with respect to the Security Deposit, or its
application and return, and Tenant agrees to look solely to such grantee or
transferee, and it is further understood that this provision shall also apply to
each of such grantees and transferees as if they were the Landlord named herein.
In no event may Tenant apply the Security Deposit toward the last installment(s)
of rent or additional rent.

4

--------------------------------------------------------------------------------


 
Execution Version
 
ARTICLE VI - Use of the Premises


Section 6.1. Permitted Uses. During the Term, Tenant shall have the right to use
and occupy the Premises for the following purposes and none other, without
Landlord’s written consent: offices, storage of office and cleaning supplies and
equipment, using, locating and maintaining facilities for the operation of a
storage, manufacturing and logistics terminal for the production, storing,
blending, processing, distribution and transportation of raw materials and
finished product associated with its production of biofuels and for all lawful
activities reasonably related thereto (collectively, the “Tenant’s Business”).
Tenant’s rights shall include the right, in accordance with Section 6.2 below,
to use, remove, renovate, reconfigure, recondition, replace, construct or alter
the improvements from time to time located on the Premises or to construct,
alter, remove, renovate, reconfigure, recondition, replace and make Tenant’s own
improvements or Alterations thereon, in each case subject to the terms and
conditions of this Lease. Tenant shall be solely responsible for complying with
all laws applicable to its occupancy of the Premises, the conduct of Tenant’s
Business, and the making of any improvements or Alterations to any part of the
Premises, except to the extent of any noncompliance of the Premises on the date
hereof. Notwithstanding anything to the contrary herein contained, Tenant shall
not be permitted to use the Premises for the manufacture or storage for resale
of ethanol or for the processing and storage for resale of used motor oil.


Section 6.2. Alterations. The removal, renovation, reconfiguration, replacement,
construction or alteration of any improvements now or hereafter located on the
Premises (or located on Landlord’s Property which are to be used by Tenant)
shall be referred to herein each as an “Alteration” and together as
“Alterations.” Except for Initial Alterations (defined below), Tenant shall not
make any Alterations without Landlord’s prior consent, which shall not be
unreasonably withheld. Attached hereto as Exhibit C is a list of Alterations
that Tenant shall be permitted to make (the “Initial Alterations”). Landlord may
condition its consent on a review of final plans for the making of the
Alteration; provided, however, Landlord’s review of plans of the Initial
Alterations (as defined below) shall be limited to confirming compliance with
Exhibit C. Landlord agrees to present any reasonable comments it may have to any
such plans within ten (10) days after Tenant has presented such plans to
Landlord for its review. Tenant agrees to cooperate in good faith with Landlord
to incorporate Landlord’s reasonably requested changes into the plans. Tenant
shall be responsible for complying with all laws applicable to the making of any
Alterations, and Landlord shall cooperate with Tenant in complying with such
duties as may be imposed on the exercise of rights that may be exercised solely
by Landlord (e.g., the making of building permit or other applications that may
be made only by the owner of the Premises), provided that Tenant shall pay
Landlord’s reasonable costs in connection with such cooperation and shall
indemnify and hold harmless the Landlord from all claims relating to the making
of the Alterations, except to the extent any such claims arise out of Landlord’s
negligence or intentional misconduct.

5

--------------------------------------------------------------------------------


 
Execution Version
 
Section 6.3 Ownership of Improvements. All improvements currently located on the
Premises (the “Existing Improvements”) are owned by Landlord and, subject to
Tenant’s rights under Section 6.2 hereof to make Alterations, will continue to
be owned by Landlord. “Existing Improvements” includes all structural
Alterations made by Tenant thereto but does not include trade fixtures and
Tenant’s biofuel manufacturing machinery (“Tenant Improvements”). All tanks,
storage facilities and other improvements made or installed by Tenant on the
Premises shall be owned by Tenant during the Term, shall become the property of
Landlord at the end of the Term or early termination of this Lease (if not
removed by Tenant pursuant to the next sentence) and may not be removed by
Tenant at the expiration or earlier termination of this Lease, except as
provided in the next sentence. Provided that Tenant is not then in default under
the terms of conditions of this Lease, Tenant may remove the Tenant Improvements
(together with any other property of Tenant located on the Premises) at the
expiration or early termination of this Lease, provided, that (a) Tenant shall
be obligated to clear all debris associated with the removal of same and to
grade and fill holes and repair other damage to the Premises resulting therefrom
(which obligation shall survive the expiration or earlier termination of this
Lease), and (b) any Tenant Improvements that are not removed by Tenant on or
before the expiration or earlier termination of this Lease shall become
Landlord’s property.


Section 6.4 Restrictions on Use. Landlord has provided Tenant true and complete
copies of the mortgages or other financing agreements affecting the Premises
that are described on Exhibit “D” attached hereto (the “Prior Contracts”).
Landlord may, from time to time, by written notice to Tenant, update Exhibit D
with mortgages or other financing agreements entered into subsequent to the date
hereof, and provided that those items identified by Landlord do not impose
material additional obligations upon Tenant or materially impair or restrict any
of the rights of Tenant hereunder, such items shall be deemed Prior Contracts.
Tenant agrees that Tenant shall not use, occupy, suffer or permit the Premises
or any part thereof to be used in any manner, or suffer or permit anything to be
brought into or kept therein, which would (i) violate in any material respect
the provisions of the existing Prior Contracts, (ii) violate any law, statute,
ordinance, notice, order, rule, regulation or other requirement of any federal,
state or municipal government or the appropriate department, commission, board
or officer thereof, now or hereafter in force, which may be applicable to
Tenant’s Business or any Alteration, or (iii) violate in any material respect
any requirements of any insurance policy covering or applicable to any part of
the Premises or the use thereof, any requirements of the issuer of any such
policy and any orders, rules, regulations, recommendations and other
requirements of the local board of fire underwriters or any other body
exercising the same or similar functions and having jurisdiction or cognizance
of any part of the Premises; provided, that (i) the foregoing shall not absolve
Landlord of any obligation to comply with the terms of any such Prior Contract
or any such law or other requirement that is binding on Landlord and not
directly related to the Tenant’s Business or any Alterations made by Tenant or
(ii) shall not materially impair or restrict any of the rights of Tenant under
this Lease.


Section 6.5. Maintenance of Premises. Tenant covenants and agrees that it will
(a) replace promptly, at its expense, any cracked or broken plate or window
glass of any building located on the Premises used by Tenant with like kind and
quality; (b) maintain the Premises at its expense in a clean, orderly and
sanitary condition and free of insects, rodents, vermin and other pests; (c)
keep any garbage, trash, rubbish or refuse in suitable refuse containers and
have such garbage, trash, rubbish and refuse removed at its expense on a regular
basis; (d) keep all walkways, driveways and parking areas used by Tenant on the
Premises free and clear of snow and ice, and in good repair at Tenant’s expense;
(e) use the sanitary sewer system in a lawful and reasonable manner, and in no
event cause blockage in the said sanitary sewer system, either in or outside of
the Premises or (f) not cause or permit any nuisance to be conducted on the
Premises; provided the conduct of the uses permitted by this Lease on the
Premises shall not be deemed a nuisance. Tenant hereby covenants to keep all
improvements, tanks and fixtures that it is using on the Premises, including all
electrical, plumbing, and mechanical installations and equipment used by Tenant,
in good order including, when necessary, the replacement of any said
improvements, tanks, fixtures, installation or equipment, or any part thereof,
used exclusively by Tenant and located on the Premises, and to surrender the
peaceful and quiet possession of the Premises at the end of said Term (or any
renewal thereof) in the condition required hereunder, except for ordinary wear
of and tear, Alterations permitted hereunder, and damage to the Premises by fire
or other casualty; provided that Tenant hereby covenants to keep all
improvements, tanks and fixtures that it is not using on the Premises in no
worse than their current condition, and to surrender the peaceful and quiet
possession of the Premises at the end of said Term (or any renewal thereof) in
the same condition as received, except for ordinary wear of and tear,
Alterations permitted hereunder, and damage to the Premises by fire or other
casualty. Tenant will repair promptly, at its own expense, any damage to the
Premises caused by bringing onto the Premises any property or equipment for
Tenant’s use, or by the installation, use or removal of such property or
equipment, regardless of fault or by whom such damage shall be caused unless
caused by Landlord, its officers, directors, agents, employees, contractors or
invitees. If Tenant should default in the performance of any of its obligations
under this Section 6.5, Landlord shall be entitled (but shall not be obligated),
in addition to any other rights it may have in law or in equity, and after
fifteen (15) days’ advance written notice to Tenant, except in the case of an
emergency, to cure such default, and Tenant shall reimburse Landlord for any
sums paid or costs incurred by Landlord in curing such default, which sums,
costs and interest shall be deemed Additional Rent and shall be payable by
Tenant within ten (10) days of written demand therefor by Landlord (which
obligation to reimburse Landlord shall survive the expiration or earlier
termination of this Lease).

6

--------------------------------------------------------------------------------


 
Execution Version
 
Section 6.6. Hazardous Materials; Indemnity. Tenant shall receive, handle,
process, use dispose of and store all Hazardous Materials brought upon, kept, or
used in or about the Premises by Tenant or any Tenant Parties in compliance with
all Environmental Laws, and Tenant and Tenant Parties shall only store or use on
the Premises such Hazardous Materials as may be necessary or useful to Tenant’s
Business and only in such amounts as are reasonably necessary and are received,
stored, processed, used, disposed of and handled in compliance with the
requirements of applicable Environmental Laws. In no event shall Tenant dispose
of Hazardous Materials on Landlord’s Property or in any body of water
surrounding Landlord’s Property. Notwithstanding the foregoing Landlord consents
to the permits listed on Exhibit G attached hereto and made a part hereof, and
will not unreasonably withhold its consent to similar permits related to air and
water quality, and to the extent that disposal of waste water or emission of air
pursuant to such permits is deemed disposal of Hazardous Materials, Landlord
hereby consents to such disposal as long s the disposal is made in accordance
with the terms of the permit and Environmental Laws. If Tenant breaches the
obligations stated in first two sentences of this paragraph (subject to the
foregoing sententce), or if Tenant or a Tenant Party otherwise causes a Release
(as defined below) of Hazardous Materials (as defined below) on, in or under the
Premises (collective a “Tenant Environmental Breach”), then Tenant shall
indemnify, defend and hold Landlord harmless from any and all claims, judgments,
damages, penalties, fines, costs, liabilities or losses (including, without
limitation, sums paid in settlement of claims, attorneys’ fees, consultant fees
and expert fees) which arise during or after the Term as a result of such Tenant
Environmental Breach (which obligation to defend, indemnify and hold Landlord
harmless shall survive the expiration or earlier termination of this Lease).
This indemnification of Landlord by Tenant includes, without limitation, costs
incurred in connection with any Remediation (as defined below) that Landlord
shall be obligated by applicable Environmental Law to make in response to a
Tenant Environmental Breach, including costs of any investigations or reports
necessary in connection with such Remediation. Without limiting the foregoing,
in response to a Tenant Environmental Breach, Tenant shall promptly conduct all
Remediation necessary to comply with applicable Environmental Laws relating to
Tenant Environmental Breach; provided that Landlord’s approval of such actions
shall first be obtained, which approval shall not be unreasonably withheld,
conditioned or delayed; provided further that if the Prior Contracts do not
permit Tenant to undertake Remediation, then Landlord or the party specified in
the Prior Contracts shall undertake the Remediation and Tenant shall pay the
reasonable costs and expenses of Remediation. Tenant shall have no obligation
under this Lease to perform any Remediation that is not necessitated by a Tenant
Environmental Breach.

7

--------------------------------------------------------------------------------


 
Execution Version
 
Notwithstanding any other provision in this Lease, Tenant shall have no
obligation to Landlord for (i) any Release of Hazardous Materials at, on, under
or from the Landlord’s Property or the Premises that is not caused by Tenant or
any Tenant Party (which shall be referred to herein as a “Landlord Release”
whether or not Landlord is the cause of such Release) or (ii) Landlord’s
noncompliance with Environmental Laws, (i) and (ii) collectively, “Landlord
Environmental Condition”. Landlord shall indemnify, defend and hold Tenant and
the Tenant Parties harmless from any and all claims, judgments, damages,
penalties, fines, costs, liabilities or losses (including, without limitation,
sums paid in settlement of claims, attorneys’ fees, consultant fees and expert
fees) which arise from and after the Effective Date or during or after the Term
as a result of a Landlord Environmental Condition (which obligation to defend,
indemnify and hold Tenant or any Tenant Party harmless shall survive the
expiration or earlier termination of this Lease). This indemnification of Tenant
by Landlord includes, without limitation, costs incurred in connection with any
Remediation that Tenant is required to make under any Environmental Law or that
is made by Tenant to protect Tenant, any Tenant Party or the public from a bona
fide threat to their health or safety. Without limiting the foregoing, in
response to a Landlord Environmental Condition, Landlord shall promptly effect
any Remediation necessary to comply with applicable Environmental Laws or to
respond to a bona fide threat to the health or safety of Tenant, any Tenant
Party or the public, in each case relating to such Landlord Environmental
Condition. In performing any such Remediation, Landlord shall not impair
Tenant’s ability to operate Tenant’s Business. Tenant acknowledges that it has
reviewed various environmental reports provided by Landlord which are listed on
Exhibit E attached hereto, and that the Hazardous Materials identified through
sampling therein do not constitute a bona fide threat to the health or safety of
Tenant, any Tenant Party or the public Tenant further acknowledges that prior to
the Rent Commencement Date, it will inspect the improvements on the Premises,
and agrees that if it does not terminate the Lease pursuant to the provisions of
Section 2.3 (1), it shall manage during the Term the Hazardous Materials
described in clauses (iii) through (v) and (vii) of the next paragraph in
accordance with Environmental Laws but only to the extent such management
obligations result from disturbance of those materials by Tenant and except for
the substation located on the Premises.


As used herein, the term “Hazardous Material” means any hazardous or toxic
substance, material or waste which is or becomes regulated by any Environmental
Law. The term “Hazardous Material” includes, without limitation, any material or
substance that is (i) defined as a “hazardous substance”, “regulated substance”,
“hazardous waste”, or similar term under any Environmental Laws, (ii) petroleum
or petroleum products (including, without limitation, crude oil or any fraction
thereof), (iii) asbestos or asbestos-containing materials, (iv) toxic mold, (v)
polychlorinated biphenyls (PCBs), (vi) methyl-tertiary butyl ether (MTBE), (vii)
lead-based paints, or (viii) urea-formaldehyde foam insulation.


As used herein, the terms “Environmental Law” and “Environmental Laws” refer to
any one or more foreign, federal, state and local statutes, laws, ordinances,
regulations, rules, resolutions, orders, determinations, writs, injunctions,
common law rulings, awards, judgments and decrees (including, without
limitation, the Comprehensive Environmental Response, Compensation, and
Liability Act), relating to the Remediation, generation, production,
installation, use, storage, treatment, transportation, Release, threatened
Release, or disposal of Hazardous Materials or toxic substances, or noise
control, or the protection of human health, safety, natural resources, animal
health or welfare, or the environment.


As used herein, the term “Release” means any presence, emission, spill, seepage,
leak, escape, leaching, discharge, injection, pumping, pouring, emptying,
dumping, disposal, migration, or release of Hazardous Materials from any source
into or upon the environment, including the air, soil, improvements, surface
water, groundwater, the sewer, septic system, storm drain, publicly owned
treatment works, or waste treatment, storage, or disposal systems.
 
8

--------------------------------------------------------------------------------


 
Execution Version
 
As used herein, the term “Remediation” means any investigation, clean-up,
disposal, removal action, remedial action, restoration, abatement, repair,
response action, corrective action, monitoring, sampling and analysis,
installation, reclamation, closure, or post-closure in connection with the
suspected, threatened or actual Release of Hazardous Materials.


Throughout the Term (including any Renewal Term), Tenant, upon Landlord’s
request and at Tenant’s expense, shall obtain and deliver to Landlord an ESA
conducted in accordance with ASTM E 1527-05 or any then current industry
accepted standards or as otherwise may be required under the Prior Contracts
with respect to the Premises from an environmental professional reasonably
acceptable to Landlord; provided, however, that Landlord may request such ESA no
more frequently than once every twelve (12) months unless Landlord, in its
reasonable opinion, has reasonable grounds to believe that Hazardous Materials
have been Released onto the Premises by Tenant in violation of this Section 6.6.
Additionally, throughout the term, within thirty (30) days after the
commencement of each Rental Year, Tenant shall deliver to Landlord a list of all
Hazardous Materials then being handled or stored on the Premises. Tenant shall
give written notice to Landlord thirty (30) days prior to commencing handling or
storage of any Hazardous Materials not shown on the list submitted to Landlord
at the beginning of the Rental Year.


ARTICLE VII - Insurance.


Section 7.1. Coverage by Tenant. Throughout the entire Term of this Lease, and
any extension and renewals thereof, and during any period of rent abatement or
period of construction within the Premises by Tenant or occupancy thereof by
Tenant prior to the Rent Commencement Date (except the insurance described in
paragraph (1) below, which shall be required only when Tenant moves personnel or
equipment into the buildings located on the Premises), Tenant, at its sole cost
and expense, and for the mutual benefit of Landlord and Tenant, shall carry and
maintain the following types of insurance in the amounts specified, with respect
to the Premises, the improvements thereon and Tenant’s activities thereon:


(1) Fire and extended coverage insurance, including riders for sprinkler damage,
water damage, vandalism and malicious mischief, covering all improvements on the
Premises being used by Tenant, Alterations, and trade fixtures, and insuring
against loss or damage by fire and against loss or damage by other risks now or
hereafter embraced by “All Risk Replacement Cost” insurance, in amounts equal to
the full replacement cost thereof (exclusive of the costs of excavation or
foundations).


(2) Commercial general liability insurance insuring Tenant, and naming Landlord
(and at the request of Landlord, Landlord’s mortgagee(s), if any) as additional
insured(s), against liability for injury to persons or property occurring in or
about the Premises or arising out of the ownership, maintenance, use or
occupancy thereof by Tenant or any Tenant Party, including, but not limited to
coverage for personal injury, bodily injury, broad form property damage,
operations hazard, owner’s protective coverage, automobile coverage for both
owned and non-owned vehicles, assumed or contractual liability, products and
completed operations liability, and contingent or protective liability. The
liability limits under such insurance shall not be less than $1,000,000.00 for
each occurrence, with respect to personal injury or death and not less than
$500,000.00 for personal property damage per occurrence. Landlord may increase
the liability limits hereunder if required under Prior Contracts or if it is
commercially prudent to do so, provided that such liability limits may not be
raised in excess of $10,000,000.00.


(3) Worker’s compensation insurance, as required by law, and Employer’s
Liability insurance, at statutory limits, which coverages shall, when
appropriate, extend to cover Tenant Parties on the Premises.

9

--------------------------------------------------------------------------------


 
Execution Version
 
(4) Environmental and pollution clean-up and liability insurance, providing
first-party clean-up as a result of discovery of a pollution event affecting the
Property or any adjoining waterway, as well as coverage for third-party claims
that are the result of a pollution event on, at, under or coming from the
Property, with liability limits reasonably acceptable to Landlord, provided that
in determining the reasonableness of liability limits, Landlord shall take
account of liability limits acceptable under any governmental program in which
Tenant participates and industry standards.


(5) During any period of substantial construction or renovation, builder’s risk
insurance with liability limits as set forth in clauses (i) and (ii) hereof with
respect to improvement being constructed or renovated.


(6) Rent or rental value insurance in an amount equal to the Base Rent and
Additional Rent due for the current Rental Year.


The policies described in clauses (2) and (4) hereof shall name Landlord and its
mortgagee as additional insureds. The policies in clauses (1), (5) and (6) shall
name Landlord, or at Landlord’s request, Landlord’s mortgagee, as loss payee, as
its interest may appear with respect to all structures on the Premises that are
insured and all tanks, but not with respect to Tenant’s biofuel plant, equipment
and fixtures or Tenant’s other personal property. Subject to the terms of Prior
Contracts, Landlord agrees to make insurance proceeds available to Tenant for
purposes of repair and reconstruction.


Section 7.2. Coverage by Landlord. From and after the Effective Date, Landlord,
at its sole cost and expense, shall carry and maintain the following types of
insurance in the amounts specified, with respect to the Landlord’s Property, the
improvements thereon (excluding Tenant Improvements or Alterations made by
Tenant), and Landlord’s activities thereon:


(1) Fire and extended coverage insurance, including riders for sprinkler damage,
water damage, vandalism and malicious mischief, covering those insurable
facilities located on Landlord’s Property that are being used by Tenant pursuant
to the terms hereof or the terms of the Terminalling Services Agreement against
loss or damage by fire and against loss or damage by other risks now or
hereafter embraced by “All Risk Replacement Cost” insurance, in amounts equal to
the full replacement cost thereof (exclusive of the costs of excavation or
foundations).


(2) Commercial general liability insurance insuring Landlord, against liability
for injury to persons or property occurring in or about the Landlord’s Property
(including any portion of the Property used or occupied by Landlord or on which
Landlord or any of its agents, employees, contractors or invitees are present)
or arising out of the ownership, maintenance, use or occupancy thereof,
including, but not limited to coverage for personal injury, bodily injury, broad
form property damage, operations hazard, owner’s protective coverage, automobile
coverage for both owned and non-owned vehicles, assumed or contractual
liability, products and completed operations liability, and contingent or
protective liability. The liability limits under such insurance shall not be
less than $1,000,000.00 for each occurrence, with respect to personal injury or
death and not less than $500,000.00 for personal property damage per occurrence.
Landlord shall increase the liability limits to the extent the liability limits
of Tenant’s insurance are increased pursuant to the last sentence of Section
7.1(2).


(3) Worker’s Compensation, as required by law, and Employer’s Liability
insurance, at statutory limits, which coverages shall, when appropriate, extend
to cover Landlord’s contractors and subcontractors.

10

--------------------------------------------------------------------------------


 
Execution Version
 
Section 7.3. Policy Requirements. All policies shall be maintained with insurers
licensed to write insurance in Maryland and with a credit rating reasonably
acceptable to Landlord and Tenant. Each party agrees to provide the other party
with certificates of insurance evidencing the coverage required hereby, which
shall be delivered prior to the Rent Commencement Date and thereafter as soon as
practicable after the placing, renewal or replacement of the required insurance.
All policies shall contain an undertaking by the insurers to notify the insured
party pursuant to this Article VII , in writing, by registered mail, not less
than thirty (30) days prior to any material change to, reduction in coverage
under, cancellation or termination of, or refusal to renew any such policy. All
such policies shall be written as primary policies and not contributing with, or
in excess of, any coverage which the insured may carry. Subject to Section 7.5
herein, all public liability and property damage policies maintained by Tenant
shall contain a provision that the additional insured parties, without regard to
any partial or total exclusion or exception of such coverage for the primary
insured party, shall be entitled to recover under said policies for any loss
occasioned by such additional insured, or by its employees, agents, customers,
visitors, licensees or concessionaires, by reason of the willful or negligent
act or omission of the primary insured party or its employees, agents, visitors,
licensees, subtenants or concessionaires.


Section 7.4. [Intentionally Deleted]


Section 7.5. Mutual Waiver of Subrogation. Notwithstanding any other provisions
of this Lease to the contrary, Landlord and Tenant hereby waive any right that
each may have against the other on account of any loss or damage occasioned to
its property arising from any risk generally covered by fire and extended
coverage insurance, together with insurance against sprinkler damage, vandalism
and malicious mischief, whether or not such a policy shall be in force. The
parties hereto also each, on behalf of their respective insurance companies
insuring the Premises of either Landlord or Tenant against any such loss, waive
any right of subrogation that such insurance company(ies) may have against
Landlord, said other parties, tenant or occupants, or Tenant, as the case may
be. If either Landlord or Tenant shall be unable, after using best efforts, to
obtain and/or maintain the waiver of subrogation set forth in the immediately
preceding sentence from its insurance carrier(s) (or from any other insurance
carrier(s) without substantial increased cost) and shall so notify the other
party of such inability within thirty (30) days thereafter, then the above
mutual waiver of subrogation and mutual waiver of liability shall no longer be
effective until the mutual waiver of subrogation is again obtainable by both
parties.


Section 7.6. Tenant’s Contractors Insurance. Tenant shall require any contractor
of Tenant or other Tenant Party performing work on the Premises to carry and
maintain, at no expense to Landlord: (i) comprehensive general liability
insurance, including contractual liability coverage, completed operations
coverage, broad form property damage endorsement and contractor’s protective
liability coverage, to afford protection with limits, for each occurrence, of
not less than $1,000,000 with respect to personal injury or death and $500,000
with respect to property damage; and (ii) workmen’s compensation or similar
insurance in form and amounts required by law.


ARTICLE VIII – Utilities and Services


Section 8.1. Access to Utilities. Landlord shall provide for Tenant’s access to
the utility services on the Premises listed on Exhibit F attached hereto (the
“Required Utility Services”) and shall, at Landlord’s cost, make all Required
Utility Services available to the boundaries of the Premises. The dates by which
such utilities shall be delivered will be described in Exhibit F hereto. Tenant
shall be responsible for installing (at Tenant’s sole cost and expense), and
shall own, all utility laterals, power lines and similar conducting facilities
necessary to connect Tenant’s facilities to such utility lines or facilities
made available by Landlord to the boundaries of the Premises. In addition,
Tenant may, at its own expense, make alterations to such facilities located on
the Premises to enable Tenant to conduct Tenant’s Business. All such work shall
be performed in accordance with the other provisions of this Lease. Except as
otherwise provided herein, Tenant shall maintain in good condition and repair
the mains, electrical conduits, risers and other facilities used exclusively by
Tenant in the Tenant’s Business and located on the Premises providing water,
electricity and other utility services used by Tenant on the Premises. Landlord
shall be responsible for maintaining in good condition and repair all such
facilities located outside the boundaries of the Premises and serving the
Premises. Landlord shall have the right at any reasonable time to enter upon the
Premises for the purpose of the installation, repair or maintenance of utility
and other common service lines, pipes, conduits, ducts and chases.

11

--------------------------------------------------------------------------------


 
Execution Version

Section 8.2. Payment of Utility Charges. The utilities serving the Premises
shall be separately metered or submetered, at Tenant’s expense prior to
commencing Tenant’s Business on the Premises. Tenant covenants and agrees to pay
all charges promptly when due for all utility services rendered or furnished to
the Premises including, but not limited to oil, steam, water (whether by meter
or submeter), sewer service charge, gas and electricity (including any use
taxes, levies or other charges on such utilities). If Tenant shall fail to pay
promptly when due any such charges, Landlord, at its option, may pay the same
for Tenant’s account, in which event Tenant shall immediately reimburse Landlord
therefor, as Additional Rent, upon Landlord’s demand.


Section 8.3. Interruption. Landlord shall not be liable to Tenant for any
failure, modification or interruption of any such service which (a) arises out
of any causes beyond Landlord’s reasonable control, (b) is required by
applicable law (including, by way of example rather than of limitation, any
federal law or regulation relating to the furnishing or consumption of energy or
the temperature of buildings), or (c) is caused by accident or emergency not
resulting from Landlord’s negligence or willful misconduct. Landlord shall
conduct maintenance and repairs of all utility infrastructure for which Landlord
is responsible hereunder at times and in a manner that will not interfere with
the delivery of utility services to Tenant.


ARTICLE IX - Fire and Other Casualties


Section 9.1. General. If any improvements on the Premises, which are being used
by Tenant are damaged by fire and other casualty during the Term of this Lease
(including any renewal term), Tenant shall restore such improvements with
reasonable promptness (taking into account the time required by Landlord to
effect a settlement with, and to procure any insurance proceeds from, any
insurer against such casualty) to substantially its condition immediately before
such casualty, and only to the extent that insurance proceeds are available
therefor. If the nature or extent of any such fire or other casualty shall
deprive Tenant of access to or the use of any or all of the Premises, the Base
Rent and any Additional Rent payable under the terms of this Lease shall be
abated in proportion to the portion of the Premises rendered substantially
inaccessible or unfit for use by such casualty, but only to the extent that
Landlord is receiving the proceeds of the rent or rental value insurance
required to be maintained by Landlord under Article VII hereof. If because of
any such damage, the undamaged portion of the Premises is made materially
inaccessible or unsuitable for use by Tenant for the purposes set forth in the
provisions of Section 6.1, such Rent shall be abated entirely during such period
of deprivation, but only to the extent that Landlord is receiving the proceeds
of the rent or rental value insurance required to be maintained by Landlord
under Article VII hereof.

12

--------------------------------------------------------------------------------


 
Execution Version
 
ARTICLE X - Condemnation


Section 10.1. Right to Award. If any or all of the Property are taken by the
exercise of any power of eminent domain or are conveyed to or at the direction
of any governmental entity under a threat of any such taking (each of which is
hereinafter referred to as a “Condemnation”), Landlord shall be entitled to
collect from the condemning authority thereunder the entire amount of any award
made in any such proceeding or as consideration for such conveyance, without
deduction therefrom for any leasehold or other estate held by Tenant under this
Lease. Tenant hereby (a) assigns to Landlord all of Tenant's right, title and
interest, if any, in and to any such award; (b) waives any right which it may
otherwise have in connection with such Condemnation, against Landlord or such
condemning authority, to any payment for (i) the value of the then-unexpired
portion of the Term of this Lease, (ii) leasehold damages with respect to any
structure not constructed or improved to the extent of at least twenty-five
percent (25%) of its value by Tenant, and (iii) any damage to or diminution of
the value of Tenant's leasehold interest hereunder or any portion of the
Property not covered by such Condemnation; and (c) agrees to execute any and all
further documents which may be required to facilitate Landlord's collection of
any and all such awards. Subject to the operation and effect of the foregoing
provisions of this Section, Tenant may seek, in a separate proceeding or in the
same proceeding if required by law or court rule, a separate award on account of
any damages or costs incurred by Tenant as a result of such Condemnation, so
long as such separate award in no way diminishes any award or payment which
Landlord would otherwise receive as a result of such Condemnation. Specifically,
Tenant may seek an award with respect to any structures constructed by Tenant or
improved by Tenant to the extent of at least twenty-five percent (25%) of their
value, provided that Tenant shall pay to Landlord a pro rata portion of any such
award with respect to any such improvements located on the Premises on the date
hereof as determined by a fraction, the numerator of which shall be the number
of years since the Rent Commencement Date and the denominator of which shall be
the total possible term of this Lease, including the original and all renewal
terms.


Section 10.2. Effect of Condemnation. If the Premises is covered by a
Condemnation, in whole or in part, this Lease shall terminate as to the part
condemned on the date title or possession vests in the condemning authority,
whichever is first. If (x) twenty-five percent (25%) or more of the Premises is
covered by a Condemnation or (y) any portion of the balance of Landlord’s
Property is taken such that Tenant’s access to the Premises is materially
impaired or Tenant’s use of the Premises or its intended use otherwise is
materially impaired, then Tenant may elect, by written notice to Landlord within
thirty (30) days of the Condemnation, to terminate this Lease, and upon such
election, the Term shall terminate on earlier of the date on which title or
possession of so much of the Premises or Landlord’s Property, as applicable, as
is covered by such Condemnation is taken by the condemning authority thereunder,
and all Rent and other charges payable hereunder shall be apportioned and paid
to such date. If there is a Condemnation and the Term does not terminate
pursuant to the foregoing provisions of this Section, the operation and effect
of this Lease shall be unaffected by such Condemnation, except that the Base
Rent shall be reduced in proportion to the portion of the Premises covered by
such Condemnation.


Section 10.3. Limitation of Liability. If there is a Condemnation, Landlord
shall have no liability to Tenant on account of any (a) interruption of Tenant's
business upon the Premises, (b) diminution in Tenant's ability to use the
Premises, or (c) other injury or damage sustained by Tenant as a result of such
Condemnation, provided the foregoing shall not affect Tenant’s to terminate the
Lease or a reduction of Base Rent pursuant to Section 10.2 above.
 
Section 10.4. Conduct of Proceedings. Tenant shall be entitled to participate in
any condemnation proceedings with respect to the foregoing.

13

--------------------------------------------------------------------------------


 
Execution Version
 
ARTICLE XI – Common Areas; Common Area Charges


11.1. Common Areas. All driveways, entrances and exits thereto, truck way or
ways, terminalling facilities, docks, landscaped areas, and other areas and
improvements provided by Landlord on Landlord’s Property for the general use, in
common, of tenants, their officers, agents, employees, and customers (herein
referred to as the "Common Areas"), shall be maintained by Landlord and shall at
all times be subject to the exclusive control and management of Landlord, and
Landlord shall have the right from time to time to establish, modify and enforce
reasonable rules and regulations with respect to all facilities and areas
mentioned in this Section, so long as such rules and regulations are uniformly
enforced and do not materially affect the rights of Tenant hereunder. Landlord
shall have the right (but not the obligation) to do one or more or all of the
following: to construct, maintain and operate lighting facilities on all said
areas and improvements; to police the same; from time to time to change the
area, location and arrangement of the facilities hereinabove referred to; to
restrict, to close all or any portion of said areas or facilities to such extent
as may, in the opinion of counsel of Landlord be legally sufficient to prevent a
dedication thereof or the accrual of any rights to any person or the public
therein; and to do and perform such other acts in and to said areas and
improvements as, in the use of business judgment, Landlord shall determine to be
advisable with a view to the improvement of the convenience and use thereof by
tenants, their officers, agents, employees and customers. Without limiting the
scope of such discretion, Landlord shall have the full right and authority to
employ all personnel and to make all reasonable rules and regulations pertaining
to and necessary for the proper operation and maintenance of the Common Areas.


11.2. Definition: Annual Operating Costs. The term "Common Area Costs" or “CAC”
means the actual costs incurred by Landlord in operating and maintaining the
Common Areas during each calendar year of the term. Such costs shall include, by
way of example rather than of limitation, (i) charges or fees for, and taxes on,
the furnishing of water, sewer service, gas, fuel, electricity or other utility
services to the Common Areas; (ii) costs of maintaining, repairing or replacing
grounds and Common Areas; (iii) premiums for hazard, liability, or similar
insurance upon any or all of the Common Areas; (iv) costs of security personnel
if deemed necessary by Landlord, (v) costs of any services not provided by
Landlord to the Common Areas on the date hereof but hereafter provided by
Landlord in its prudent management of the Common Areas; (vi) the cost of any
other items which, under generally accepted accounting principles consistently
applied from year to year with respect to the Common Areas, constitute
operating, repair or maintenance costs attributable to any or all of the Common
Areas; and (vii) the cost of any capital expenditures (amortized over the useful
life of such capital expenditures). Such costs shall not include the expense of
principal and interest payments made by Landlord pursuant to the provisions of
any mortgage or deed of trust covering the Property.


11.3. Definition: Tenant's Proportionate Share. Tenant's Proportionate Share
shall be 40% of Common Areas Costs attributable to the Parcel (it being
understood that any costs attributable to the maintenance of Common Areas
located on Landlord’s Property exclusive of the Parcel shall be the sole
responsibility of Landlord).


11.4. Payment of CAC. For each calendar year or portion thereof during the term
of this Lease or any renewal term, Tenant shall pay to Landlord, as Additional
Rent, an amount equal to Tenant's Proportionate Share of CAC (“Tenant’s CAC
Share”). One month prior to the beginning of each calendar year during the term
of this Lease commencing, or any renewal term hereof, commencing with calendar
year 2009, Landlord shall prepare and submit to Tenant an estimate of Tenant's
CAC Share for the next succeeding calendar year, which estimate shall become
Tenant's CAC Share for the said year. For calendar year 2008, Tenant’s CAC Share
shall be $5,000 per month. Tenant's CAC Share shall be payable in equal monthly
installments due on or before the first day of each month, without demand
therefor, and without setoff or deduction of any nature. Landlord's failure to
timely prepare the estimate or the Year End Accounting shall not relieve Tenant
of its obligations under this Article XI, and Tenant shall continue to make
monthly payments as provided based on the last estimate prepared by Landlord
until such time as Landlord prepares a new estimate.

14

--------------------------------------------------------------------------------


 
Execution Version
 
11.5. End of Year Accounting. Within one hundred eighty (180) days after the end
of the calendar year, Landlord shall provide Tenant an accounting, showing in
reasonable detail, the amount actually expended by Landlord as CAC for said
calendar year (the "Year-End Accounting"). In the event that the amount paid by
Tenant as Tenant’s CAC Share for the calendar year exceeds the amount of
Tenant's CAC Share pursuant to the Year-End Accounting, then such excess
payments shall be credited against the next monthly payment or payments due
under Section 4.3 hereof. In the event that the amount paid by Tenant as
Tenant’s CAC Share for the calendar year is less than the amount of Tenant's CAC
Share pursuant to the Year-End Accounting, then Tenant shall pay the balance due
to Landlord within thirty (30) days of Tenant's receipt of the Year-End
Accounting.


11.6 Tenant’s Right to Audit. At any time within ninety (90) days of Landlord’s
delivery of the Year-End Accounting (but not more than once per year), either a
certified public accounting firm retained by Tenant or a qualified employee of
Tenant (such parties being collectively referred to herein as an “Auditor”) may,
upon at least five (5) days prior written notice, inspect Landlord’s records
pertaining to such CAC assessed by Landlord as set forth in such Landlord’s
statement. Landlord or its agents shall produce said records at Landlord’s
offices within ten (10) days’ of Landlord’s receipt of the written request of
Tenant. If Tenant’s audit shall disclose an overbilling by Landlord (and
commensurate overpayment by Tenant) of the amount actually owed for such period,
Landlord shall promptly credit the amount of such overpayment against Tenant’s
next due installment of CAC. In the event the overpayment is more than ten
percent (10%) of the amount due, Landlord shall reimburse Tenant for the cost of
the audit if the audit was conducted by a third party (and not by an employee of
Tenant).
 
ARTICLE XII - Assignment and Subletting.


Section 12.1. Conditions. Except as provided in Article XIII, Tenant shall not
assign, transfer, mortgage, hypothecate or otherwise encumber this Lease nor
sublease all or any part of the Premises, nor permit other persons to occupy the
Premises or any part thereof, nor grant any license or concession for all or any
part of the Premises (each an “Assignment”), without the prior written consent
of Landlord, which consent shall not be unreasonably withheld, conditioned or
delayed. Landlord may condition its consent on the financial ability of any
proposed assignee to perform its obligations under this Lease. Any consent by
Landlord to an assignment or subletting hereunder shall not constitute a waiver
of the necessity of obtaining such consent as to any subsequent assignment or
subletting, nor, except as expressly provided herein, shall it relieve Tenant of
liability under this Lease. An consent given by Landlord pursuant to the terms
of this Article XII shall be expressly subject to each and every term, covenant
and condition of this Lease, unless otherwise specifically provided herein.
Notwithstanding anything to the contrary in this Section 12.1, Tenant may,
without Landlord’s consent (but upon prior written notice to Landlord), (i)
assign this Lease to any affiliate of Tenant and (ii) assign this Lease to a
party who acquires all or substantially all of Tenant’s assets as long as such
party at the time of assignment has a net worth at least equal to the net worth
of Tenant as of the date of this Lease or is otherwise, in the reasonable
judgment of Landlord, financially capable of performing the obligations of
Tenant hereunder. Following an assignment pursuant to clause (ii) of the
foregoing sentence, Tenant shall be relieved of all liability arising under this
Lease from and after the effective date of the assignment. For purposes hereof,
an Assignment shall include the transfer, assignment or hypothecation of any
stock or equity interest in Tenant, which results in a change in the control
thereof by the person, persons or entities owning a controlling interest therein
as of the date of this Lease, except the foregoing shall not apply to transfers
of securities of Tenant as a result of trades on nationally recognized
securities exchanges.

15

--------------------------------------------------------------------------------


 
Execution Version

ARTICLE XIII – Leasehold Mortgages; Subordination of Lien
 
Tenant shall have the right to grant a mortgage, deed of trust or similar
security interest encumbering its leasehold right, title and interest in the
Premises as more specifically described in this Lease (a “Mortgage”) to a party
unrelated to Tenant, who is providing commercial financing to Tenant (a
“Leasehold Mortgagee”). Upon granting a Mortgage, such Leasehold Mortgagee,
shall, for so long as its Mortgage is in existence and until the lien thereof
has been extinguished, be entitled to the following protection, upon delivery to
Landlord of the Leasehold Mortgagee’s contact information, including its name
and address:
 
Section 13.1  Limited to Leasehold Estate. A Leasehold Mortgagee shall have an
interest in the Premises to the extent of Tenant’s rights under this Lease (the
“Leasehold Estate”). Landlord is not hereby subordinating its fee simple
interest in the Premises to the Leasehold Mortgage. There may not be more than
one (1) Leasehold Mortgage at any time without the prior consent of Landlord.
 
Section 13.2.  Right to Possession, Right to Acquire and Right to Assign. A
Leasehold Mortgagee shall have the absolute right, without any consent of
Landlord being required: (a) to assign its security interest; (b) to enforce its
lien and acquire title to the Leasehold Estate by any lawful means (subject to
the provisions hereof); (c) to take possession of and operate the Property or
any portion thereof and to perform all obligations to be performed by Tenant
hereunder, pursuant to its agreements with Tenant, applicable law, or both; and
(d) to acquire the Leasehold Estate by foreclosure or other legal proceedings or
remedy (whether judicial or non-judicial) and thereafter to assign or transfer
the Leasehold Estate to a third party. Any such third party may subsequently
assign or transfer the Leasehold Estate subject to the provisions of Article XII
hereof.
 
Section 13.3.  Notice of Default; Opportunity to Cure. As a precondition to
exercising any rights or remedies as a result of any alleged default by Tenant,
Landlord shall provide written notice of the default to each Leasehold Mortgagee
concurrently with delivery of such notice to Tenant, as applicable, specifying
in detail the alleged event of default and the required remedy. In the event the
Landlord gives such written notice of default, the following provisions shall
apply:
 
(1) a “monetary default” means failure to pay when due any monetary obligation
of Tenant under this Lease or any default that can be cured by the payment of
money; any other event of default is a “non-monetary default.”
 
(2) The Leasehold Mortgagee shall have the same period after receipt of notice
of default to remedy the default, or cause the same to be remedied, as is given
to Tenant and any of its successors and assigns after Tenant’s receipt of notice
of default, plus, in each instance, the following additional time periods: (i)
thirty (30) days in the event of any monetary default; and (ii) thirty (30) days
in the event of any non-monetary default, provided that such thirty (30) day
period shall be extended for the time reasonably required to complete such cure,
including the time required for the Leasehold Mortgagee to perfect its right to
cure such non-monetary default by obtaining possession of the Property
(including possession by a receiver) or by instituting foreclosure proceedings,
provided the Leasehold Mortgagee acts with reasonable and continuous diligence.
The Leasehold Mortgagee shall have the absolute right to substitute itself for
Tenant and perform the duties of Tenant hereunder for purposes of curing such
defaults. Landlord expressly consents to such substitution, agrees to accept
such performance, and authorizes the Leasehold Mortgagee (or its employees,
agents, representatives or contractors) to enter upon the Property to complete
such performance with all the rights, privileges and obligations of Tenant
hereunder. Landlord shall not terminate this Lease prior to expiration of the
cure periods available to a Leasehold Mortgagee as set forth above.

16

--------------------------------------------------------------------------------


 
Execution Version
 
(3)  During any period of possession of the Property or the leasehold estate
created hereby by a Leasehold Mortgagee (or a receiver requested by such
Leasehold Mortgagee) and/or during the pendency of any foreclosure proceedings
instituted by a Leasehold Mortgagee, the Leasehold Mortgagee shall pay or cause
to be paid the rent and all other monetary charges payable by Tenant hereunder
which have accrued and are unpaid at the commencement of said period and those
which accrue thereafter during said period. Following acquisition of Tenant’s
leasehold estate by the Leasehold Mortgagee or its assignee or designee as a
result of either foreclosure or other remedy, or by a purchaser at a foreclosure
sale, this Lease shall continue in full force and effect and the Leasehold
Mortgagee or party acquiring title to the Leasehold Estate shall, as promptly as
reasonably possible, commence the cure of all defaults hereunder and thereafter
diligently process such cure to completion, whereupon Landlord’s right to
terminate this Lease based upon such defaults shall be deemed waived (provided,
however, that Leasehold Mortgagee or party acquiring title to the Leasehold
Estate shall not be required to cure any non-monetary defaults that are not
reasonably susceptible of being cured or performed by such party (“non-curable
defaults”). Non-curable defaults shall be deemed waived by Landlord upon
completion of foreclosure proceedings or acquisition of the Leasehold Estate by
such party.
 
(4) Any Leasehold Mortgagee or other party who acquires Tenant’s Leasehold
Estate pursuant to foreclosure or other remedy shall not be liable to perform
the obligations imposed on Tenant by this Lease incurred or accruing after such
party no longer has title of the Leasehold Estate or possession of the Property.
 
(5) Neither bankruptcy nor insolvency shall be grounds for terminating this
Lease as long as all provisions of the agreement are in compliance and the Rent
and all other monetary charges payable to Landlord hereunder are paid by the
Leasehold Mortgagee in accordance with the terms of this Lease.
 
(6)  Nothing herein shall be construed to extend the Lease beyond the Term or to
require a Leasehold Mortgagee to continue foreclosure proceedings after the
default by Tenant under the Mortgage has been cured. If the default is cured and
the Leasehold Mortgagee discontinues foreclosure proceedings, the Lease shall
continue in full force and effect.
 
Section 13.4. New Lease. If this Lease terminates because of Tenant’s default or
if the Leasehold Estate is foreclosed, or if this Lease is rejected or
disaffirmed pursuant to bankruptcy law or other law affecting creditors’ rights,
the Landlord shall, upon written request from any Leasehold Mortgagee within
sixty (60) days after any such event, enter into a new agreement concerning the
Property, on the following terms and conditions:
 
(1) The terms of the new agreement shall commence on the date of termination,
foreclosure, rejection or disaffirmance and shall continue for the remainder of
the term of this Lease, at the same rent and subject to the same terms and
conditions set forth in this Lease. Such new agreement shall be subject to all
existing subleases, provided the subtenants are not then in default.
 
(2) The new agreement shall be executed within thirty (30) days after receipt by
Landlord of written notice of the Leasehold Mortgagee’s election to enter a new
agreement, provided said Leasehold Mortgagee: (i) pays to Landlord all rent and
other monetary charges payable by Tenant its successors or assigns, as
applicable, under the terms of this Lease up to the date of execution of the new
agreement, as if this Lease had not been terminated, foreclosed, rejected or
disaffirmed, less the rent and other income actually collected by Landlord from
subtenants or other occupants of the Property; (ii) performs all other
obligations of Tenant under the terms of this Lease, to the extent performance
is then due and susceptible of being cured and performed by the Leasehold
Mortgagee; and (iii) agrees in writing to perform, or cause to be performed, all
non-monetary obligations which have not been performed by Tenant and would have
accrued under this Lease up to the date of commencement of the new agreement,
except those obligations which constitute non-curable defaults. Any new
agreement with the Leasehold Mortgagee shall enjoy the same priority as this
Lease over any lien, encumbrance or other interest created by Landlord.

17

--------------------------------------------------------------------------------


 
Execution Version
 
(3) After the termination, rejection or disaffirmance of this Lease and during
the period thereafter during which any Leasehold Mortgagee shall be entitled to
enter into a new agreement concerning the Property, Landlord will not terminate
any sublease or the rights of any sublease thereunder unless such sublease shall
be in default under such sublease. During such period, if the Landlord shall
receive any rent and other payments due from subleases, including subleases
whose attornment it shall have agreed to accept, it will do so as agent of such
Leasehold Mortgagee and shall deposit such rents and payments in a separate and
segregated account in trust subject to a right of setoff against amounts due to
Landlord; and, upon the execution and delivery of such new agreement, shall
account to the Tenant under said new agreement for the rent and other payments
made under said subleases; and the Tenant shall thereupon assign the rent and
other payments due under said subleases to any Leasehold Mortgagees under the
Agreement. The collection of rent by the Landlord acting as an agent pursuant to
this Section shall not be deemed an acceptance by Landlord for its own account
of the attornment of any sublease unless Landlord shall have agreed in writing
with such sublease that its tenancy shall be continued following the expiration
of any period during which a Leasehold Mortgagee may be granted a new agreement,
in which case such attornment shall take place upon such expiration but not
before. Landlord shall not be under any obligation to enforce any sublease.
 
(4) If Landlord has consented to additional Mortgages and more than one
Leasehold Mortgagee makes a written request for a new agreement pursuant hereto,
the new agreement shall be delivered to the Leasehold Mortgagee requesting such
new agreement whose Mortgage is prior in lien, and the written request of any
other Mortgagee whose lien is subordinate shall be void and of no further force
and effect. At no expense to Landlord, a Leasehold Mortgagee shall provide a
current title report on the Property to Landlord reflecting the priority of the
lien of such Leasehold Mortgagee.
 
(5)  The provisions of this Section 13.4 shall survive the termination,
rejection or dissaffirmance of this Lease and shall continue in full force and
effect thereafter to the same extent as if this section were a separate and
independent contract made by Landlord, Tenant and such Leasehold Mortgagee, and,
from the effective date of such termination, rejection or disaffirmance of the
Agreement to the date of execution and delivery of such new agreement, such
Leasehold Mortgagee may use and enjoy said Leased Premises without hindrance by
Landlord or any person claiming by, through or under Landlord; provided that all
of the conditions for a new agreement as set forth herein are complied with.
 
Section 13.5  Leasehold Mortgagee’s Consent to Amendment, Termination or
Surrender. Notwithstanding any provision of the Agreement to the contrary, the
parties agree that so long as there exists an unpaid Leasehold Mortgage, this
Lease shall not be modified or amended and Landlord shall not accept a surrender
of the Property or any part thereof or a cancellation or release of this Lease
from Tenant prior to expiration of the term without the prior written consent of
the Leasehold Mortgagee. This provision is for the express benefit of and shall
be enforceable by such Leasehold Mortgagee.
 
Section 13.6  No Waiver. No payment made to Landlord by a Leasehold Mortgagee
shall constitute an agreement that such payment was, in fact, due under the
terms of this Lease; and a Leasehold Mortgagee having made any payment to
Landlord pursuant to Landlord’s wrongful, improper or mistaken notice or demand
shall be entitled to the return of any such payment.
 
Section 13.7  No Merger. There shall be no merger of this Lease with the fee
estate in the Property by reason of the fact that this Lease or any interest
therein may be held, directly or indirectly, by or for the account of any person
or persons who shall own the fee estate or any interest therein, and no such
merger shall occur unless and until all persons at the time having an interest
in the fee estate in the Premises and all persons (including Leasehold
Mortgagee) having an interest in this Lease or in the estate of Landlord and
Tenant shall join in a written instrument effecting such merger and shall duly
record the same.

18

--------------------------------------------------------------------------------


 
Execution Version
 
Section 13.8  Further Amendments. At Tenant’s request, Landlord shall amend this
Lease to include any provision which may reasonably be requested by a current or
proposed Leasehold Mortgagee; provided, however, that such amendment does not
impair any of Landlord’s rights under this Lease, or materially increase the
burdens or obligations of Landlord hereunder, or decrease the burdens or
obligations of Tenant or assignee. Upon the request of any Leasehold Mortgagee,
Landlord shall execute any additional instruments reasonably required to
evidence such Leasehold Mortgagee’s rights under this Lease.


Section 13.9 Subordination of Lien. Landlord hereby subordinates any lien
(contractual, statutory or otherwise) which Landlord may have or claim upon
Tenant's chattels, movable and nonmovable fixtures, furniture, equipment,
machinery, inventory and any other property now or hereafter located at the
Premises to the lien of any commercial financing of Tenant. In the event
Landlord shall take possession of the Premises for any reason, Landlord shall so
notify Tenant’s lender and shall permit Tenant’s lender to remove such property
therefrom. Landlord agrees to sign any forms required by Tenant's lenders
acknowledging Landlord's subordination and such lenders' rights.


ARTICLE XIV – Liens on Landlord’s Property


Section 14.1. Liens Upon Landlord’s Property. No work performed by Tenant
pursuant to this Lease, whether in the nature of erection, construction,
alteration or repair, shall be deemed to be for the immediate use and benefit of
Landlord, and no mechanics or other lien shall be allowed against the estate of
Landlord by reason of any consent given by Landlord to Tenant to improve, alter
or repair the Premises. Tenant shall pay promptly all persons furnishing labor
and/or materials with respect to any work performed by Tenant or its contractor
on or about the Premises. In the event any mechanic’s or other lien shall at any
time be filed against the Premises by reason of work, labor, services or
materials performed or furnished, or alleged to have been performed or
furnished, to Tenant or to anyone holding the Premises through or under Tenant,
Tenant shall forthwith cause the same to be discharged of record or bonded to
the satisfaction of Landlord. If Tenant shall fail to cause such lien to be so
discharged or bonded within fifteen (15) days after being notified of the filing
thereof, then, in addition to any other right or remedy of Landlord, Landlord
may bond or discharge the same by paying the amount claimed to be due, and the
amount so paid by Landlord including reasonable attorney’s fees incurred by
Landlord either in defending against such lien or in procuring the bonding or
discharge of such lien, shall be due and payable by Tenant to Landlord as
Additional Rent. The obligations of Tenant under this Section 14.1 shall survive
the termination or earlier expiration of this Lease.


ARTICLE XV – Subordination, Non-Disturbance and Attornment.


Section 15.1. Subordination. Subject to Section 15.2 hereof, Tenant's rights
under this Lease are, and shall always be subordinate to the operation and
effect of any mortgage or deed of trust or any other instrument of financing now
or hereafter placed upon the Property, or any part thereof, by Landlord, or any
renewal, modification, consolidation, replacement or extension of any such
instrument (hereinafter collectively referred to as “Financing Instrument”). The
foregoing sentence shall not be operative if the holder of the Financing
Instrument elects to have Tenant's interest hereunder superior to the interest
of the holder of such Financing Instrument. Subject to Section 15.2 hereof, this
provision shall be self-operative and no further instrument of subordination
shall be necessary, but Tenant shall execute promptly any instrument of
subordination that Landlord may request.

19

--------------------------------------------------------------------------------


 
Execution Version
 
Section 15.2 Non-Disturbance. Not later than fifteen (15) days after the date
hereof, Landlord shall obtain in favor of Tenant, a non-disturbance agreement
reasonably acceptable to Tenant from each and every existing holder or
beneficiary of a Financing Instrument and shall obtain a non-disturbance
agreement from any future superior ground lessee, mortgagee, and deed of trust
beneficiary (each a “Superior Lienholder”), which non-disturbance agreement
shall state that Tenant’s right to quiet possession of the Premises shall not be
disturbed if Tenant so long as Tenant shall pay the rent and observe and perform
in all material respects its obligations under this Lease (an “SNDA”).
Notwithstanding anything to the contrary in this Article XV, any subordination
of this Lease to a future Financing Instrument shall be conditioned upon
Landlord’s delivery to Tenant of an SNDA from the Superior Lien Holder. In the
event that Landlord fails to deliver to Tenant an SNDA from the holder of any
existing Financing Instrument within said 15-day period, Tenant shall be
entitled to terminate this Lease upon notice to Landlord and without the payment
of any Early Termination Fee.
 
Section 15.2. Attornment. Tenant agrees that upon the sale or the placing of a
mortgage on the Landlord’s Property or upon foreclosure or sale under a
Financing Instrument to which this Lease is now or shall thereafter become
subject and subordinate, this Lease shall remain in full force and effect and
Tenant will attorn to the mortgagee or purchaser upon foreclosure, will pay to
said mortgagee or purchaser all the rents and other monies required to be paid
by Tenant hereunder and perform all of the other terms, covenants, conditions
and obligations in this Lease contained as if said mortgagee or purchaser was
the original Landlord herein.


ARTICLE XVI - Right of Entry


Section 16.1. Right of Entry. Landlord or Landlord’s agents shall have the right
to enter the Premises at all reasonable times and upon not less than three (3)
days’ prior notice to Tenant to examine the same, and to show to prospective
purchasers, mortgagees, or (in the last twelve (12) months of the Term or after
the receipt from Tenant` of an early termination notice pursuant to Section 2.3
of this Lease) prospective lessees of the Premises, and to make such
inspections, repairs, alterations, improvements or additions as Landlord may
deem necessary or desirable at reasonable times and on reasonable advance notice
to Tenant (except in the case of emergencies, in which case such notice shall be
given as soon a reasonably practicable). If Tenant shall not be personally
present to open and permit an entry onto said Premises, at any time, when for
any reason an entry therein shall be immediately necessary or permissible as a
result of an emergency, Landlord or Landlord’s agents may enter the same by a
master key, or may forcibly enter the same, without rendering Landlord or such
agents liable therefor, and without in any manner affecting the obligations and
covenants of this Lease. Landlord shall be liable to Tenant and shall indemnify
Tenant against any damage or injury Landlord’s negligence or willful misconduct
in connection with any such entry. Absent an emergency, Tenant shall have the
right to accompany Landlord or its representatives during any such entry. In
entering the Premises for any such purpose, Landlord shall minimize any
disruption to Tenant’s operations. Nothing herein contained, however, shall be
deemed or construed to impose upon Landlord any obligation, responsibility or
liability whatsoever, for the care, maintenance or repair of the Premises or any
part thereof, except as otherwise herein specifically provided.
 
ARTICLE XVII - Non-Liability and Indemnification.


Section 17.1. Non-Liability. Neither Landlord nor Landlord’s agents, officers,
directors, shareholders, partners, members or principals shall be liable to
Tenant or Tenant’s agents, employees, contractors, invitees or licensees or any
other occupants of the Premises, and Tenant shall save Landlord and Landlord’s
agents, and their respective agents, employees, contractors, officers,
directors, shareholders, partners, members and principals harmless from any
loss, cost liability, claim, damage, expense (including reasonable attorneys’
fees and disbursements), penalty or fine incurred in connection with or any
damage to, or loss (by theft or otherwise) of, any of Tenant’s property or
caused by operations in construction of any private, public or quasi-public work
except to the extent due to the negligence or willful misconduct of Landlord or
Landlord’s agents employees, contractors, invitees or licensees, without
contributory negligence on the part of Tenant, its employees, agents,
contractors, invitees or licensees. Landlord and Landlord’s agents shall not be
liable, to the extent of Tenant’s insurance coverage, for any loss or damage to
any person or property even if due to the negligence of Landlord or Landlord’s
agents.

20

--------------------------------------------------------------------------------


 
Execution Version
 
Section 17.2. Tenant’s Indemnification. Tenant hereby indemnifies Landlord and
Landlord’s agents against liability in connection with or arising from (i) the
use or occupancy or manner of use or occupancy of the Premises by Tenant or any
person claiming through or under Tenant during the Term, or (ii) any negligent
or intentionally tortious acts or omissions of Tenant or any such person, or the
contractors, agents, employees, invitees or licensees of Tenant or any such
person, in or about the Premises either prior to, during or after the expiration
of, the Term (including any renewal term) or (iii) any loss or damage arising
from the failure of Tenant to perform any non-monetary obligation of Tenant
hereunder beyond the expiration of any applicable cure period. If any action or
proceeding shall be brought against Landlord or Landlord’s agents, based upon
any such claim, Tenant additionally shall indemnify Landlord or Landlord’s
agents for reasonable attorneys’ fees and disbursements in connection with such
action or proceeding in which Landlord shall prevail. Tenant shall pay to
Landlord as Additional Rent, within fifteen (15) days following rendition by
Landlord to Tenant of bills or statements therefor, sums equal to all losses,
costs, liabilities, claims, damages, fines, penalties and expenses referred to
herein.


Section 17.3. Landlord’s Indemnification. Landlord hereby indemnifies Tenant and
Tenant’s agents against liability in connection with or arising from (i) the use
or occupancy or manner of use or occupancy of Landlord’s Property by Landlord or
any person claiming through or under Landlord, or (ii) any negligent or
intentionally tortious acts or omissions of Landlord or any such person, or the
contractors, agents, employees, invitees or licensees of Landlord or any such
person, in or about Landlord’s Property either prior to, during or after the
expiration of, the Term (including any renewal term). If any action or
proceeding shall be brought against Tenant or Tenant’s agents, based upon any
such claim, Landlord additionally shall indemnify Tenant or Tenant’s agents for
reasonable attorneys’ fees and disbursements in connection with such action or
proceeding in which Tenant shall prevail. Landlord shall pay to Tenant, within
fifteen (15) days following rendition by Tenant to Landlord of bills or
statements therefor, sums equal to all losses, costs, liabilities, claims,
damages, fines, penalties and expenses referred to herein.


ARTICLE XVIII- Termination; Surrender; Holdover.


Section 18.1. Termination. This Lease and the tenancy hereby created shall cease
and terminate at the end of the original Term hereof, or in the event of a
validly exercised renewal option, at the end of such renewal term, without the
necessity of any notice or termination from either Landlord or Tenant, and
Tenant hereby waives notice to remove and agrees that Landlord shall be entitled
to the benefit of law respecting summary recovery of possession of the Premises
from a tenant holding over to the same extent as if statutory notice were given.
 
Section 18.2. Surrender Upon Termination of Term. Promptly upon the expiration
or earlier termination of the Term of this Lease, Tenant shall yield up the
Premises to Landlord clean and neat, and in the same condition, order and repair
in which they are required to be kept throughout the Term of this Lease,
ordinary wear and tear of the Premises, Alterations permitted hereunder, and
damage by fire or other casualty excepted, and Tenant shall remove therefrom
Tenant’s signs, goods and effects and any machinery, fixtures and equipment used
in the conduct of Tenant’s trade or business and shall repair any damage caused
by the installation or the removal thereof. All trade fixtures installed by
Tenant in the Premises other than improvements made by Tenant to the Premises,
shall remain the property of Tenant and shall be removable from time to time and
also at the expiration of the Term of this Lease or other termination thereof,
provided Tenant shall not at such time be in default under any covenant or
agreement contained in this Lease; otherwise such fixtures shall not be
removable and Landlord shall have a lien thereon to secure itself pursuant to
the provisions thereof. In addition, upon such expiration or termination of the
Term of this Lease, Tenant shall have all tanks located on the Property shall be
left in the same condition as on the date hereof, reasonable wear and tear
excepted, provided Tenant shall empty the tanks of all product, except for any
“bottom” product that cannot be suctioned out of the tanks, and the same shall
be done in compliance with all applicable laws.

21

--------------------------------------------------------------------------------


 
Execution Version
 
Section 18.3. Failure to Surrender. If the Premises is not surrendered upon the
expiration or earlier termination of this Lease, Tenant hereby indemnifies
Landlord against liability resulting from delay by Tenant in so surrendering the
Premises, including any claims made by any succeeding Tenant or prospective
Tenant founded upon such delay. In addition, in the event Tenant remains in
possession of the Premises after the expiration or earlier termination of this
Lease without the execution of a new lease, without the consent of Landlord,
Tenant, at the option of Landlord, shall be deemed to be occupying the Premises
as a tenant from month to month, at a monthly rental equal to one and
one-quarter times the monthly Base Rent payable during the last full calendar
month of the Term, subject to all of the other terms of this Lease insofar as
the same are applicable to a month-to-month tenancy.


ARTICLE XIX - Defaults by Tenant.


Section 19.1. Events of Default and Remedies. (i) If Tenant shall default in the
payment of Rent, on the days and time and at the place that the same are made
payable hereunder, and if such default shall continue for five (5) days after
receipt of written notice from Landlord that such payment is past due; or (ii)
if Tenant shall in any respect violate any of the terms, conditions or covenants
herein contained, and if Tenant shall fail to commence to cure said default
within thirty (30) days after notice of said default from Landlord and,
thereafter diligently continue to affect such cure, then Tenant shall be in
breach hereof and Landlord may elect to either (a) terminate this Lease by
written notice to Tenant on a date to be specified in said notice, not less than
ten (10) days after the giving thereof; and upon the date specified in said
notice, this Lease and the Term shall (except for the continued liability of
Tenant as hereinafter provided) expire and come to an end as fully and
completely as if the date specified in said notice were the date definitely
fixed in this Lease for the expiration of the Term and Tenant shall quit and
surrender the Premises, on or before the said date, to Landlord, without cost or
charge to Landlord, (b) re-enter and repossess the Property, together with any
and all improvements thereon and additions thereto, and/or (c) pursue any remedy
permitted by law or equity for the enforcement of the provisions hereof. Except
as otherwise specifically provided herein, upon any expiration or termination,
neither Tenant or Tenant’s creditors and representatives shall thereafter have
any right, legal or equitable, in or to the Premises, any portion thereof, or in
or to the possession of same, or in, to order under this Lease. Tenant hereby
waives any and all right of redemption which may then be provided by law.
 
Section 19.2. Bankruptcy or Insolvency. If any sale of Tenant’s interest in the
Premises created by this Lease shall be made under execution or similar legal
process, or if Tenant shall be adjudicated a bankrupt or insolvent, or if a
receiver or trustee shall be appointed for its business or property, or if a
petition shall be filed under the Federal or any state bankruptcy act for a
corporate reorganization of Tenant or an arrangement with its creditors, or if
Tenant shall make an assignment for the benefit of creditors or initiate
proceedings for the benefit of any insolvency law, or if in any other manner
Tenant’s interest under this Lease shall pass to another by operation of law,
then, in any of said events, Tenant shall be deemed to have committed a material
breach of this Lease and Landlord may, at its option, re-enter the Premises and
declare this Lease and the tenancy hereby created terminated; and further may
exercise any remedy allowed pursuant to the terms hereof for default. If at any
time, Landlord shall have reasonable grounds for insecurity with respect to
Tenant’s performance under the terms of this Lease, Landlord may demand adequate
assurance of due performance by Tenant, and if Landlord does not receive such
assurance within five (5) days from the date of its demand, Tenant shall be
deemed to have committed a material breach of this Lease and Landlord may, at
its option, re-enter the Premises and declare this Lease and tenancy hereby
created terminated, and further may exercise any remedy allowed pursuant to the
terms hereof for default.

22

--------------------------------------------------------------------------------


 
Execution Version
 
Section 19.3. Delinquent Rent. Landlord shall be entitled to receive, and Tenant
shall be obligated to pay as Additional Rent hereunder upon demand, the lesser
of: (i) interest at the rate of twelve percent (12%) per annum or (ii) the
maximum rate of interest allowed by law, upon any delinquent payment of Rent or
upon any delinquency in the payment of any other sum due from Tenant under this
Lease, computed from the fifth day of such delinquency for the first such
delinquency and computed from the first day of such delinquency for each
successive delinquency.
 
Section 19.4. Tenant’s Liability in Event of Default. If, as a consequence of a
default by Tenant hereunder, Landlord terminates this Lease or Tenant’s
possession of the Premises prior to the scheduled expiration of the Lease, then
Landlord shall be entitled to the following amounts as its sole monetary remedy
and as agreed liquidated damages: (i) the reasonable cost of restoring the
Premises to the condition required by Section 18.2 hereof, as if the date of
termination were the last day of the Term, and (ii) the Early Termination Fee
that would be due to Landlord from Tenant if Tenant had exercised the Early
Termination Option effective as of the date of the termination by Landlord
pursuant to this Article XIX.
 
Section 19.5.  Right to Relet the Premises. If this Lease should be terminated
as provided in Section 19.1 above, Landlord may, at Landlord’s option, (i)
re-let the Premises or any part or parts thereof without any rights of Tenant
for the remainder of the Term as herein originally specified or (ii) re-let the
Premises or any part or parts thereof for a period extending beyond the date
when this Lease would have expired but for such prior expiration on default or
for such re-entry and termination.


Section 19.6. Definition: Rent. Any and all mention in this Lease of “Rent”
shall be deemed to refer to the Base Rent plus all Additional Rent and such
additional sums as Tenant shall be obligated to pay to Landlord under any of the
terms, covenants and conditions of this Lease, whether or not designated or
indicated herein to be payable as Additional Rent.


ARTICLE XX - Landlord.
 
Section 20.1. Definition of Landlord. The term “Landlord” as used in this Lease
means only the owner or the mortgagee in possession for the time being of
Landlord’s Property or the holder of a lease on Landlord’s Property thereunder
so that in the event of any sale of said Land or an assignment of this Lease or
any underlying lease or a demise of Landlord’s Property, Landlord shall be and
hereby is entirely freed and relieved of all obligations of Landlord hereunder
upon the purchaser, assignee or lessee assuming and agreeing to observe and
perform, in writing, all obligations of Landlord hereunder, without the
necessity of any consent or approval of Tenant. The provisions of the preceding
sentence shall be applicable to any successor Landlord.
 
Section 20.2. No Personal Liability. Notwithstanding anything to the contrary
provided in this Lease, it is specifically understood and agreed that there
shall be absolutely no personal liability on the part of Landlord, with respect
to any of the terms, covenants and conditions of this Lease, and that Tenant
shall look solely to the equity of Landlord or such successor in interest in
Landlord’s Property (plus any proceeds from a sale of Landlord’s Property) for
the satisfaction of each and every remedy of Tenant in the event of any breach
by Landlord or by such successor in interest of any of the terms, covenants and
conditions of this Lease to be performed by Landlord, such exculpation of
personal liability to be absolute and without any exception whatsoever.

23

--------------------------------------------------------------------------------


 
Execution Version
 
Section 20.3. Landlord’s Default. Landlord shall not be deemed to be in default
in the performance of any of its obligations hereunder unless and until Landlord
shall have failed to perform such obligations within thirty (30) days or such
additional time as is reasonably required through the use of Landlord’s
commercially reasonable best efforts to correct any such default after notice by
Tenant to Landlord properly specifying wherein Landlord has failed to perform
any such obligation. In the event of an occurrence of a default by Landlord,
beyond the expiration of the cure periods provided in the foregoing sentence,
Tenant shall have the right to terminate this Lease, recover from Landlord any
damages suffered by Tenant as a result of such default and avail itself of any
other remedies that may be available to Tenant at law or in equity. In addition
thereto, (i) Tenant shall have the right to specifically enforce the obligations
of Landlord hereunder through judicial proceeding or otherwise, and (ii) in the
event the Landlord fails to provide any Required Utility Service required to be
provided by Landlord hereunder in violation of this Lease, and such failure
continues for a period of three (3) days after Tenant notifies Landlord thereof,
or Landlord fails to perform any other obligations required to be provided by
Landlord hereunder and such failure constitutes a breach of this Lease, which is
not cured within the cure period set forth above, and, Tenant shall have the
right to perform such obligation at the expense of Landlord, and Landlord shall
promptly reimburse Landlord upon demand therefore and, in the event Landlord
fails to reimburse Tenant within fifteen (15) days of demand, Tenant shall be
entitled to set off up to fifty percent (50%) of each monthly payment of Base
Rent payable hereunder up to the amounts owed to Tenant.
 
ARTICLE XXI - Miscellaneous.
 
Section 21.1. Relationship of Parties. Nothing contained in this Lease shall be
construed to create the relationship of principal and agent, partnership, joint
venture or any other relationship between the parties hereto other than the
relationship of Landlord and Tenant.
 
Section 21.2. Effectiveness of Lease: Except as otherwise provided herein, the
submission of this Lease for examination does not constitute a reservation of or
option for the Premises and this Lease becomes effective as a lease only upon
execution and delivery thereof by both Landlord and Tenant
 
Section 21.3. Recordation: Neither party shall record this Lease or any
memorandum thereof without the express written consent of the other party, which
consent shall not be unreasonably withheld; provided, Tenant shall be entitled
to record a memorandum if required by a leasehold mortgagee. The party
requesting recordation shall pay the recording costs and taxes. If the Lease is
recorded, Tenant agrees upon the expiration or early termination hereof to
deliver to Landlord in recordable form a termination of the Lease.
 
Section 21.4. Notices: All notices from Tenant to Landlord shall be sent by
registered or certified mail, return receipt requested and addressed to Landlord
at: 7201 Standard Drive, Hanover, Maryland 21076, Attn: Mr. Steven J. Grebow.
All notices from Landlord to Tenant shall be sent by registered or certified
mail, return receipt requested and addressed to Tenant [at the Premises]. Either
party may from time to time designate in writing by registered mail a substitute
address and thereafter all notices shall be sent to such substitute address.
 
Section 21.5.  Injury From Leakage, Steam: Landlord shall not be liable to
Tenant, its agents, employees, contractors, customers or other visitors for any
injury or damage to person or property resulting from falling plaster, steam,
gas, electricity, water, rain, snow or dampness which may leak or issue from or
through any part of the Premises or from pipes, appliances, or plumbing.

24

--------------------------------------------------------------------------------


 
Execution Version
 
Section 21.6. INTENTIONALLY DELETED.
 
Section 21.7. Trial by Jury: Landlord and Tenant do hereby waive trial by jury
in any action, proceeding or counterclaim brought by either of the parties
hereto against the other on any matters whatsoever arising out of or in any way
connected with this Lease, the relationship of Landlord and Tenant, Tenant’s use
or occupancy of the Premises and/or any claim of injury or damage, and any
statutory remedy.
 
Section 21.8.  Successors and Assigns. This Lease and the covenants, terms and
conditions herein contained shall inure to the benefit of and be binding upon
Landlord, its successors and assigns and shall be binding upon Tenant, its
successors and assigns, and shall inure to the benefit of Tenant and only such
assignees of Tenant to whom an assignment by Tenant has been consented to in
writing by Landlord.
 
Section 21.9  Interpretation. It is agreed that if any provision of this Lease
shall be determined to be void by any court of competent jurisdiction then such
determination shall not affect any other provision of this Lease, all of which
other provisions shall remain in full force and effect; and it is the intention
of the parties hereto that if any provision of this Lease is capable of two
constructions, one of which would render the provision void and the other of
which would render the provision valid, then the provision shall have the
meaning which renders it valid. Reference to masculine, feminine or neuter
gender shall include proper genders as the case may be. The captions at the
beginning of each Article and Section of this Lease are for convenience only and
not a part of this Lease. This Lease shall be interpreted in accordance with the
laws of the State of Maryland.
 
Section 21.10.  Remedies Cumulative. The failure of Landlord to insist in any
one or more instances upon the performance of any of the covenants or conditions
of this Lease or to exercise any right or privilege herein conferred shall not
be construed as thereafter waiving or relinquishing Landlord’s right to the
performance of any such covenants, conditions, rights or privileges, and the
same shall continue and remain in full force and effect, and the waiver of one
default or right shall not constitute waiver of any other default, and the
receipt of any Rent by Landlord from Tenant or any assignee or subtenant of
Tenant, whether the same be Rent that originally was reserved or that which may
become payable under any covenants herein contained, or of any portion thereof,
shall not operate as a waiver of the right of Landlord to enforce the payment of
the Rent or of any of the other obligations of this Lease by such remedies as
may be appropriate, and shall not waive or avoid the right of Landlord at any
time thereafter to elect to terminate this Lease, on account of such prohibited
assignment, sub-letting, transferring of this Lease or any other breach of any
covenant or condition herein contained, unless evidenced by Landlord’s written
waiver thereof.
 
Section 21.11.  Entire Agreement. This Lease contains the entire agreement
between the parties hereto; and any agreement hereafter or heretofore made shall
not operate to change, modify, terminate or discharge this Lease in whole or in
part unless such agreement is in writing and signed by each of the parties
hereto. Landlord has made no representations or promises with respect to the
Premises except as are herein expressly set forth.
 
Section 21.12.  Certificates by Landlord and Tenant. Either party shall, upon
not less than ten (10) days prior written notice from the other, furnish to the
requesting party a written statement certifying that (i) this Lease is
unmodified and in full force and effect (or, if there have been modifications
that the same is in full force and effect as modified, and stating the
modifications), (ii) this Lease, as modified, constitutes the entire agreement
between the parties with respect to the Premises, or, if it does not, then
stating the additional agreements (oral or written) that are a part of this
Lease, (iii) the dates to which the Rent and other charges have been paid, (iv)
the commencement and expiration dates of this Lease and what renewal options
have been exercised, (v) to the best knowledge of the signer of such
certificate, the other party is not in default in performance of any covenant,
agreement, or condition in this Lease or stating in what respect such other
party is in default, (vi) such party has no claims against the other party or
stating the nature and amount of such claims and (vii) that such party has no
defenses to the enforcement of this Lease, or identifying such defenses. Any
such statement may be relied upon by any prospective purchaser of Landlord’s
interest, any mortgagee thereof, any assignee of any mortgage upon the Premises,
any prospective assignee or sublessee of Tenant’s interest in this Lease or any
mortgagee thereof, or any assignee of any mortgagee upon the leasehold estate
hereby created.

25

--------------------------------------------------------------------------------


 
Execution Version
 
Section 21.13. Brokers. Landlord and Tenant each covenant, warrant and agree
with the other that no person, company, firm, corporation or other entity, has
acted as a broker or performed any work for which it is entitled to brokerage
commissions, finder’s fees or any other monies and each of the parties hereto,
respectively, agree to indemnify and save each other harmless from and against
all judgments, suits, costs, and expenses which either party may incur by reason
of any action or claim for commissions by any other such person, firm, company,
corporation, or other entity by reason of this Lease transaction, except as such
judgments, etc., that may arise by reason of one party’s breach of the foregoing
representation and warranty.
 
Section 21.14. Definition: Mortgage. Whenever the term mortgage is used herein,
it shall be deemed to include deed of trust or other written security agreement
which results in a lien on property, whether real, personal or mixed, and the
term “mortgage” shall include the beneficiary of a deed of trust and unless the
context shall otherwise require, the term “mortgagee” shall refer to the
permanent mortgage and not a construction mortgage. Unless the context otherwise
requires, “mortgage” shall mean such mortgage or mortgages from time to time in
effect, secured by the Premises. This Section 21.14 shall not apply with respect
to Article XIII.
 
Section 21.15. Corporate Tenants. In the event Tenant is a corporation, Tenant
hereby covenants and warrants that: Tenant is a duly constituted corporation
qualified to do business in Maryland; all Tenant’s franchises and corporate
taxes have been paid to date; all future forms, reports, fees and other
documents necessary for Tenant to comply with applicable laws will be filed by
Tenant when due; and that the persons executing this Lease are duly authorized
by the board of directors of such corporation to execute and deliver this Lease
on behalf of the corporation.


Section 21.16. Entire Agreement. This Lease, including all exhibits hereto,
constitutes the entire agreement of the parties hereto with respect to the
subject matter hereof and supersedes any prior oral and written understandings
or agreements.


Section 21.17. Severability. Each provision hereof is intended to be severable.
If any term or provision is illegal or invalid for any reason whatsoever, such
illegality or invalidity shall not affect the validity of the remainder of this
Lease.


Section 21.18. Governing Law. This Lease shall be governed by and construed in
accordance with the laws of the State of Maryland, without regard to conflict of
law principles thereof.


Section 21.19. Counterparts.  This Lease may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.


[Signature appear on next page.]

26

--------------------------------------------------------------------------------


 
Execution Version

IN WITNESS WHEREOF the parties hereto, by the properly authorized persons and
with their respective seals attached, have duly executed this Lease as of the
day and year first above written.


ATTEST/WITNESS:
 
LANDLORD:
         
PENNINGTON PARTNERS, LLC
         
By:
Pennington Holdings, LLC,
     
Authorized Member
                    
By:
/s/ Steven J. Grebow
(Seal)
     
Steven J. Grebow,
     
Authorized Member
               
ATTEST/WITNESS:
   
TENANT:
               
NEW GENERATION BIOFUELS HOLDINGS, INC.
         
/s/ Cary J. Claiborne
 
By:
/s/ David A. Gillespie
(Seal)
   
Name:
David A. Gillespie
   
Title:
President

 
27

--------------------------------------------------------------------------------



Exhibit A-1
Landlord’s Property Description


[See attached]

28

--------------------------------------------------------------------------------



Exhibit A-1
Premises Description
 
[See attached]

29

--------------------------------------------------------------------------------



Exhibit B
Title Exceptions


[See attached]

30

--------------------------------------------------------------------------------



Exhibit C
Landlord and Tenant Work Exhibit


[See attached]

31

--------------------------------------------------------------------------------



Exhibit D
Prior Contracts


[See attached]

32

--------------------------------------------------------------------------------



Exhibit E
Environmental Information Provided to Tenant


[See attached]

33

--------------------------------------------------------------------------------





Exhibit F
Required Utility Services
 
[See attached]

34

--------------------------------------------------------------------------------


 